Citation Nr: 0606071	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for rheumatic fever.

2.  Entitlement to service connection for residuals of a 
claimed foot injury, to include weakness of both feet with 
callus formation.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2002, 
which denied an application to reopen service connection for 
hammertoes and calluses (claimed as a foot condition), and a 
September 2002 rating decision that denied service connection 
for rheumatic fever, coronary artery disease as secondary to 
rheumatic fever, and weakness of both feet with callus 
formation as secondary to rheumatic fever.  These issues 
initially came before the Board in April 2004, at which time, 
the Board remanded the appeal for compliance with new 
notification requirements.  Subsequently in February 2005, 
the Board determined that new and material evidence had been 
received to reopen the veteran's claims for service 
connection for rheumatic fever and residuals of a claimed 
foot injury and the Board remanded the appeal to Regional 
Office (RO) via the Appeals Management Center (AMC).  A 
review of the record indicates that the AMC/RO completed the 
directed development or made reasonable efforts to do so.  
Accordingly, the Board may proceed with appellate review.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

 
FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims; all reasonable development necessary 
for the disposition of these issues has been completed.

2.  Service medical records reflect treatment for rheumatic 
fever with no residuals present at the veteran's separation 
from service; competent evidence does not establish any 
current residual disability from rheumatic fever.

3.  There is no competent evidence to establish the veteran 
incurred a foot injury in service or to establish a pre-
existing foot condition, including mild weakness of 
metatarsal arches, increased in disability in service; 
competent evidence does not establish a nexus between callus 
formation or any other current foot disability and service.

4.  There is no competent evidence that the veteran incurred 
coronary artery disease in service or within one year of his 
discharge from active service; competent evidence does not 
establish a nexus between coronary artery disease and 
service.


CONCLUSIONS OF LAW

1.  Service connection for rheumatic fever is not warranted.   
38 U.S.C.A. §§ 110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Residuals of a claimed foot injury, including weakness of 
both feet with callus formation, were not incurred or 
aggravated in service and osteoarthritis may not be presumed 
to have been incurred in service.   38 U.S.C.A. §§ 110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.306, 3.307, 3.309 (2005).

3.  Coronary artery disease was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.   38 U.S.C.A. §§ 110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in March 2002, one month 
before the initial rating decision, which denied the 
application to reopen service connection for hammertoes and 
calluses.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Also see VAOPGCPREC 7-2004.  The RO sent additional 
VCAA notices in April 2004 and April 2005, which addressed 
all three issues on appeal.  Although the RO could have and 
should have provided the veteran with VCAA notice as to all 
three issues prior to the initial unfavorable decisions, the 
Board finds the error to be non-prejudicial in this case, the 
Board granted the veteran's application to reopen service 
connection for rheumatic fever and residuals of a claimed 
foot injury, to include weakness of both feet with callus 
formation, in its February 2005 decision.  The denial of 
service connection occurred months after VCAA notice was 
sent.  Collectively, the three VCAA notices comply with all 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that they: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claims; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  In this case, the April 2004 and April 2005 
notices provided the appellant with all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that the claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claims, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a legal opinion, VA General Counsel held 
that section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the rating 
decisions of April and September 2002, the October 2002 
Statement of the Case (SOC), and the Supplemental Statement 
of the Case (SSOC) dated in November 2004 and November 2005, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims.  The Board 
observes that the SOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claims addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records or search for 
alternate sources of information.  VA afforded the veteran VA 
medical examinations or opinions in April 2003 and November 
2005, which addressed the nature and etiology of the 
veteran's claimed rheumatic fever, coronary artery disease, 
and weakness of both feet with callus formation.  The 
evaluations are adequate for rating purposes; there is 
sufficient medical evidence of record to make a decision on 
the claims on appeal.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claims, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).
 
Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as cardiovascular-renal 
disease, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

If a disease or injury is shown to have existed prior to 
service, such disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
"where there is an increase in disability during such 
service," unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (the 
"presumption of aggravation").  If there is no showing of 
increase in disability in service, however, no presumption of 
aggravation applies.  Additionally, where, as here, the 
claimant is a veteran of wartime service, or peacetime 
service after December 31, 1946, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
aforementioned presumption of aggravation, but only "where 
the pre-service disability underwent an increase in severity 
during service." 38 C.F.R. § 3.306 (b).

Service connection may be granted for disability which is 
proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in written statements 
and briefs, VA records for treatment from 2002-2005, VA 
examination reports, and private medical records.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service Connection for Rheumatic Fever and Coronary Artery 
Disease

The evidence in this matter does not demonstrate that the 
veteran has a current disability of rheumatic fever that is 
related to service.  It is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists); Rabideau, 2 Vet. App. at 143 (1992).  
Both medical evidence from time of service and post-service 
medical evidence fail to establish the veteran currently has 
rheumatic fever or residuals thereof.  Service medical 
records, specifically the veteran's discharge examination, 
reflect he underwent treatment for rheumatic fever at a 
hospital in France in June 1945.  The record further 
indicates the following: (1) rheumatic fever was not incurred 
prior to military (EPTS); (2) it was not aggravated by 
military service (AMS); (3) it was incurred while in military 
service (IMS); and, (4) there were no present physical 
defects (PD).  Service medical records do not show any 
findings attributed to coronary artery disease.  Post-service 
treatment records do not show any findings attributed to 
heart disease until 1983, approximately 37 years after the 
veteran separated from service.  Private treatment records 
show the veteran was diagnosed with arteriosclerotic heart 
disease with angina following complaints of substernal 
discomfort and pain in the left shoulder and 48 hours of 
observation.  Diagnostic testing included an 
electrocardiogram (EKG) and CPK Isoenzymes.  VA outpatient 
records do not show any findings attributed to rheumatic 
fever.  These records do show on going treatment for diabetes 
mellitus, hypertension, and hypercholesterolemia.  

The veteran underwent two VA examinations with regard to his 
claim for service connection for rheumatic fever and coronary 
heart disease; the first of these transpired in July 2002 and 
the second in November 2005.  The first examiner reviewed the 
claims file, recorded the veteran's medical history as 
provided by the veteran, and recorded his current complaints.  
As part of the examination, the veteran underwent lab work, 
lipids, and an EKG.  The examiner's assessment was that it 
would be difficult to determine the presence of rheumatic 
heart disease at the veteran's age secondary to the current 
cardiac findings and the documentation on file.  She did 
however, diagnose arteriosclerotic heart disease, which she 
opined, is secondary to hypertension, uncontrolled diabetes 
mellitus, and elevated lipids.  She opined, "It is more 
likely than not not related" to rheumatic fever, as there is 
no evidence of valve disease.  During the second examination, 
the clinician also reviewed the veteran's claims file and 
took an extensive medical history from the veteran.  As the 
veteran appeared to only be a "fair" historian, the 
clinician supplemented the veteran's history by interviewing 
the veteran's friend of 30 years who brought him to the 
examination.  With regard to rheumatic fever, the examiner 
concluded that the rheumatic fever had resolved with no 
valvular disease.  Although coronary artery disease was noted 
amongst the diagnoses, it was the examiner's conclusion that 
it is less likely than not that the disease is a result of 
rheumatic fever.  He explained that rheumatic fever generally 
causes valvular heart disease, if anything.  Moreover, he 
continued, it is more likely than not that the veteran's 
coronary artery disease is a result of his long history of 
smoking and chewing tobacco, his hypertension of unknown 
duration, and his elevated cholesterol.

The Board notes the veteran, through his representative, 
challenged the adequacy of the November 2005 VA examination 
on the basis that the clinician is a doctor of osteopathy.  
The representative contends that the appeal should be 
remanded to have a Board certified cardiologist examine the 
veteran and render a medical opinion.  The representative 
also questions the diagnosis of coronary artery disease since 
no EKG was performed.  The Board finds no merit in either 
contention.  As noted above, the examiner reviewed the 
medical evidence presented in the claims file, as well as 
obtaining the most complete medical history possible through 
interview of the veteran and his friend.  Treatment records, 
included in the claims file, show the veteran has ongoing 
prescriptions for Diltiazem and nitroglycerin for treatment 
of angina.  The records include an EKG from July 2002, as 
well as an admission summary from the veteran's only 
hospitalization for treatment of heart disease.  During the 
examination, the clinician examined the veteran's heart, 
lungs, and lower extremities.  In sum, the Board can find no 
deficiencies in the examination itself and the veteran has 
identified none.  While it is true that no EKG was performed, 
the examination report clearly states the veteran cancelled 
the test.  As the Court of Appeals for Veterans Claims has 
stated, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board finds a new examination to be unnecessary under the 
circumstances outlined herein.
To summarize, the record includes no competent evidence that 
identifies a current residual of rheumatic fever, or links 
the veteran's coronary heart disease to service.  The 
veteran, as a layman, is not competent to make diagnoses or 
provide such a link.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (In claims regarding service connection, the 
resolution of issues involving medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, requires professional evidence); see also Layno v. 
Brown (A claimant's statements as to nexus are entitled to no 
probative weight).  The Board has considered the application 
of reasonable doubt to the veteran's claim, but finds the 
"fair preponderance of the evidence" is against the claim, 
and the benefit of the doubt rule has no application.  
Gilbert, 1 Vet. App. at 56.  Accordingly, service connection 
for rheumatic fever and coronary artery disease is not 
warranted.

Residuals of a Claimed Foot Injury 

A review of the record indicates that service connection for 
residuals of a foot injury, to include weakness of both feet 
with callus formation, is not warranted.  Service medical 
records reflect a notation of mild weakness of metatarsal 
arches on the report of the veteran's induction examination.  
On his discharge examination a diagnosis of "pes cavus lo 
bilateral" is shown.  The veteran asserts that he incurred 
an injury (crushed his big toe and dorsal bone) while 
parachuting in Camp McCain, Mississippi.  Service medical 
records, however, show no complaints or treatment for an 
injury to the feet.  Current medical evidence, most recently 
the November 2005 VA examination, establishes osteoarthritis 
of both feet and normal arches. The examiner opined that the 
veteran's pre-existing foot condition, noted as mild weakness 
of metatarsal arches on his induction examination, was not 
aggravated beyond the natural progression during service 
because he did not find any evidence that the condition 
existed upon his own examination of the veteran.  Thus, 
regarding the contention that a pre-existing condition (mild 
weakness of metatarsal arches) was aggravated, the evidence 
is clear and convincing because it shows no such condition 
currently exists.  There are no current findings that 
contradict the November 2005 examiner's conclusion.  A claim 
for service connection cannot stand without a current 
disability.  Gilpin, 155 F.3d 1353 (Fed. Cir. 1998); 
Rabideau, 2 Vet. App. at 143 (1992).

With regard to the veteran having residuals of an injury in 
service, there is one favorable nexus opinion.  M.L.A., M.D. 
wrote in January 1953 that subjective and objective symptoms 
of the veteran's feet revealed hammertoes and multiple 
calluses across the balls of his feet.  Dr. A. remarked that 
these conditions had a history of being the direct result of 
military training.  He provides no analysis or further 
explanation.  The Board finds this opinion has no probative 
value.  Service medical records do not show any findings 
pertaining to hammertoes and calluses.  Dr. A. does not 
indicate that he reviewed the veteran's records or that he 
treated the veteran while he was in active service for 
hammertoes and calluses of both feet.  Thus, the Board 
concludes from Dr. A's limited remarks that his nexus opinion 
is based solely on medical history.  It is held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  The Board finds the November 2005 
VA examiner's opinion to be quite credible.  He was unable to 
opine that the veteran's osteoarthritis was connected to the 
veteran's service because service medical records revealed no 
injury to the feet and any opinion as to nexus would require 
speculation.  

In sum, the competent medical evidence is clear and 
convincing that mild weakness of metatarsal arches, the pre-
existing condition reflected on the veteran's pre-induction 
physical examination, did not increase in disability in 
service.  Service medical records reveal no findings 
attributed to a bilateral foot injury.  The record reveals no 
competent evidence that demonstrates that the veteran has a 
current bilateral foot disability that is related to service.  
The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for residuals of a 
claimed foot injury, to include weakness of both feet with 
callus formation, because the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, service connection for residuals of a 
claimed foot injury, to include weakness of both feet with 
callus formation, is not warranted.


ORDER

Service connection for rheumatic fever is denied.

Service connection for residuals of a claimed foot injury, to 
include weakness of both feet with callus formation, is 
denied.

Service connection for coronary artery disease is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


